DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” and are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses “means” that is coupled with functional language without reciting sufficient structure to perform the recited function. Such claim limitations are: a fastening means that is attached to, is incorporated in, or constitutes an outer surface of the flat members for attaching hairpieces onto the head covering in claims 1-7. Please note that claim 2 provides sufficient structure to perform the recited function so claim 2 is not interpreted under 35 U.S.C. 112(f). Claims 1 and 2-7 are interpreted under 35 U.S.C. 112(f).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure in the specification is VelcroTM (hook and loop fastener) hook sheet (see paragraph 0009 or the specification filed on 02/27/2019).
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0215506 (Sim).
Regarding claim 1, Sim discloses 


    PNG
    media_image1.png
    401
    670
    media_image1.png
    Greyscale

Sim Figure 1A Annotated
A head covering (Figure 1A) (1), comprising:
	a band portion (Figure 1A Annotated) (Band Portion) in a shape of a flat strip or loop;
	a top portion (Figure 1A Annotated) (Top Portion) comprising a plurality of flat members (Figure 1A) (2) (Please note that flat has been interpreted by the office in view of the specification to be defined as: smooth and even) that are projected toward a side of the band portion (the flat members extend from the upper side of the band portion (Figure 1A Annotated, “Upper side of Band Portion”); and
	a fastening means, VelcroTM
Regarding claim 4, Sim discloses that the plurality of flat members are an integral part of the top portion (Abstract, lines 3-8). 
Regarding claim 5, Sim discloses that the flat members are connected to each other by a string, an elastic band, or a supplemental structure (Figure 1A) (3).
Regarding claim 6, Sim discloses a hair extension system comprising: 
a head covering (Figure 1A) (1), comprising: 
a band portion (Figure 1A Annotated) (Band Portion), 
a top portion (Figure 1A Annotated) (Top Portion) comprising a plurality of flat members (Figure 1A) (2) (Please note that flat has been interpreted by the office in view of the specification to be defined as: smooth and even) that are projecting toward a side of the band portion (the flat members extend from the upper side of the band portion (Figure 1A Annotated, “Upper side of Band Portion”), and 
a fastening means, VelcroTM (hook and loop fastener) (Paragraph 0060) that is attached to, is incorporated in, or constitutes an outer surface of the flat members for attaching hairpieces onto the head covering (Paragraph 0060) and

    PNG
    media_image2.png
    454
    456
    media_image2.png
    Greyscale

Sim Figure 2A
10one or more hairpieces (Figure 2A) (5), each comprising: 
one or more hair strands (Paragraph 0067), and 
a fastening means, VelcroTM (hook and loop fastener) (Figure 2A) (5A) that is attached to, is incorporated in, or constitutes a part of the one or more hair strands (Paragraph 0067).
Regarding claim 7, Sim discloses a hair extension method, comprising: 
covering a head with a head covering (Paragraph 0002, lines 4-5) (Figure 1A) (1)  comprising a band portion (Figure 1A Annotated) (Band Portion), a top portion (Figure 1A Annotated) (Top Portion) comprising a plurality of flat members (Figure 1A) (2) (Please note that flat has been interpreted by the office in view of the specification to be defined as: smooth and even) that are projecting toward a side of the band portion (the flat members extend from the upper side of the band portion (Figure 1A Annotated, “Upper side of Band Portion”), and a fastening means, VelcroTM (hook and loop fastener) (Paragraph 0060) that is attached to, is incorporated in, or constitutes an outer surface of the flat members for attaching hairpieces onto the head covering (Paragraph 0060); and 
attaching one or more hairpieces (Abstract, lines 10-13) (Figure 2A) (5), each comprising one or more hair strands (Paragraph 0067) and a fastening means, VelcroTM (hook and loop fastener) (Figure 2A) (5A) that is attached to, is incorporated in, or constitutes a part of the one or more hair strands (Paragraph 0067) to a plurality of the flat members of the head covering that are lied on a scalp area (Abstract, lines 10-13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0215506 (Sim) in view of GB 1,555,971 (Collens et al.).
Regarding claim 2, Sim discloses all of the elements of the claimed invention as discussed above for claim 1. Sim also discloses that the band is made of a thin, elastic fabric (Abstract, lines 1-3) (Spandex is a thin, elastic fabric) and that the means for fastening is VelcroTM hook sheet (Paragraph 60, lines 1-8). Sim discloses that the flat members are typically a regular shape but more involved shapes are envisioned for 

    PNG
    media_image3.png
    216
    290
    media_image3.png
    Greyscale

Collens et al. Figure 3
Collens et al. teaches that triangular sections can be created through cutouts (Collens et al. Figure 3) (13) in order to produce the proper dome shape of the head as the head covering transitions from the base (Collens et al. Figure 3) (11) to the top of the wearer’s head (Collens et al. Column 2, lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the flat members to be a triangular shape that narrows at each flat member’s top end to produce the proper dome shape of the wearers head as it is taught in the analogous art of head covers in Collens et al. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0215506 (Sim) in view of US 3,782,396 (Thomlinson).
Regarding claim 3, Sim discloses all of the elements of the claimed invention as discussed above for claim 1. Sim is silent to the plurality of flat members being affixed 

    PNG
    media_image4.png
    255
    225
    media_image4.png
    Greyscale
 
Thomlinson Figure 1

    PNG
    media_image5.png
    301
    497
    media_image5.png
    Greyscale

Thomlinson Figure 2
Thomlinson teaches a head cover (Thomlinson Figure 1) (12) with a band portion (Thomlinson Figure 1) (14) and flat members (Thomlinson Figure 3) (16) that attach to the band portion and a partial wig (Thomlinson Figure 1) (13) that is attached to the flat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the band portion to have an overlapping area wherein only a part of the overlapping area is used to affix the plurality of flat members onto the band as it is taught in the analogous art of head covers in Thomlinson.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 0415104 (Godefroy) is relevant to this application because it discloses a head covering that comprises a band portion, and an upper portion. The upper portion comprises triangular members that extend to one side of the band portion that narrow toward each member’s top end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PHILIP BISSETTE whose telephone number is (571)270-3168.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL PHILIP BISSETTE/Examiner, Art Unit 3772                                                                                                                                                                                             
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772